DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (GB2,246,755) in view of Weldon (2014/0339381) and Feder (4,396,124).
Regarding claim 1, Davies teaches a salt bag splitter substantially as claimed except for the limitations in the bolded texts comprising: 
a telescoping rod assembly with first and second rods (rod 2), first and second opposed rod ends and first and second mounting brackets (3, 4), each of said mounting bracket being connected to one of said opposed rod ends, said rod assembly and mounting brackets having an adjustable rod length (Davies teaches the rod 2 being adjustable for fixing container with different sizes.  See page 2, para. 6), and said rod length being selectively fixable to a set rod length; 
a cutting blade (6, 7, 9, 10) attached to and extending upwardly from said rod assembly and positioned over the tank interior; 
each of said mounting brackets having a downwardly extending main portion and a looped upper end, each of said looped upper ends being secured over and around one of the upper end of the opposed sides of the tank sidewall, each of said main portions extending downwardly from its said looped upper end, and each of said main portions being adapted for securement to said rod assembly; andApplication No.: 17/357,793 
Inventors: Garrett and Jacob Lutzowwherein said rod assembly is fixed at said set rod length equal to the width or diameter of the upper end of the tank sidewall to laterally stiffen the upper end of the tank sidewall and support the salt bag weight when the tank lid is removed. 
See Fig. 4.
	It is noted that the limitations of the tank and the lid are set up before the term “comprising”; therefore, they are not a part of the salt bag splitter.  
	Davies teach teaches the brackets members (3, 4) being adjustable in a direction along the length of the bar 2 for use with containers with different sizes. Davies does not teach the bar 2 being a telescoping bar for adjusting the brackets (3, 4).
	Weldon teaches a supporting device having a telescoping rod (14, 20, 21) with brackets (18, 19) for adjusting lengths of the rod for mounting it on frames with different sizes.  See Figs. 1 and 3.  Outer walls of bath tubs, beds, and wheel chairs define the frames.
	The outer walls of the containers in Davies define the frames having different sizes.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the rod 2 in Davies a telescoping rod as taught by Weldon so that the modified rod 2 in Davies can be extended or retracted to a desired container size.
	Davies does not teach the mounting bracket having a downwardly extending main portion and a looped upper end extending over and around one of an upper side of the tank sidewall.
	Feder teaches mounting brackets (32, 34) having a downwardly extending main portion (38, 40) and a looped upper end (60, 64) extending over and around one of an upper side of a container sidewall for better securing the brackets to the container.  See Fig. 1. 
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use brackets having a main portion and looped end as taught by Feder in the salt bag splitter in Davies for better securing the brackets to the sidewalls of the tank.
Regarding claim 2, the modified salt bag splitter in Davies teaches the rod assembly and mounting brackets capable to be combined with the upper end of the tank sidewall to form a platform to support the salt bag weight when the lid is removed.
Regarding claim 3, the modified salt bag splitter in Davies teaches that the salt bag can rest on one of the mounting brackets to hold the bracket against the upper end of the brine tank sidewall to prevent the blade and the rod assembly from rotating sideways when the bag drops down onto the blade since the weight of the salt bag will hold the bracket against the upper end of the tank sidewall.
Regarding claims 4-5, the modified salt bag splitter in Davies teaches the invention substantially as claimed except for the mounting brackets having a vertical height of about three inches and a width of about three inches and the slot with a slot depth of about one inch as presently claimed in claim 4 wherein the upper end of the brine tank sidewall has a thickness of about 1/16 to 1/8 inch, and the slots of the mounting brackets have a slot width of about 1/8 to 5/8 inch as presently claimed in claim 5. 
However, it would have been an obvious matter of design choice to modify the mounting brackets of the modified salt bag splitter in Davies to provide dimensions which provides optimum fitting for given brine tank dimensions. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Note that the modified salt bag splitter Davies is capable of preventing the blade and the rod assembly from rotating sideways when the salt bag engages the blade.
Regarding claims 6-8, the modified salt bag splitter in Davies teaches the air seal around the upper end of the hopper perimeter can be formed between the laterally flexible upper end of the hopper sidewall, the mounting brackets and the laterally flexible rim of the lid wherein the lid rim can snuggly engage the outside surface of the hopper sidewall, the looped upper end of the bracket has a downwardly extending external portion with inner and outer external surfaces, the inner external surface can be flush with the hopper sidewall, and the lid rim can be flush with the outer external surface wherein the lid rim can snuggly engage the inner surface of the hopper sidewall, and the main portion of the bracket can be flush with the inner surface of the hopper sidewall and the lid rim. Note that elements of the tank and tank lid are not parts of the claimed invention.
Regarding claim 16, the modified salt bag splitter teaches the mounting brackets are rigid and have a straight configuration (see Fig. 1 in Feder), the sidewall of the brine tank has a circular configuration, each of the rigid mounting brackets can elastically deform the flexible sidewall to generate a deformation force that holds the mounting bracket against the upper end of the brine tank to prevent the blade and rod assembly from rotating sideways when the salt bag engages the blade (e.g., the modified salt bag splitter in Davies is capable of holding the mounting bracket against the upper end of the brine tank to prevent the blade and rod assembly).
Regarding claim 17, Davies teaches a salt bag splitter substantially as claimed except for the limitations in the bolded texts comprising: 
a rod assembly 2  having first and second opposed rod ends and first and second mounting brackets (3, 4), each of said mounting bracket being connected to one of said opposed rod ends, said rod assembly and mounting brackets having a set rod length; 
a cutting blade (6, 7, 9, 10) attached to and extending upwardly from said rod assembly and positioned over the tank interior; 
each of said mounting brackets having a downwardly extending main portion and a looped upper end, each of said looped upper ends being secured over and around the upper end of one of the opposed sides of the tank sidewall, each of said main portions extending downwardly from its said looped upper end, and each of said main portions being adapted for securement to said rod assembly; and, 
wherein said set rod length is equal to the width or diameter of the upper end of the tank sidewall to laterally stiffen the upper end of the tank sidewall and support the salt bag weight when the tank lid is removed.
See Figs. 1-2.
	It is noted that the limitations of the tank and the lid are set up before the term “comprising”; therefore, they are not a part of the salt bag splitter.  
Davies teach teaches the brackets members (3, 4) being adjustable in a direction along the length of the bar 2 for use with containers with different sizes. Davies does not teach the bar 2 being a telescoping bar for adjusting the brackets (3, 4).
	Weldon teaches a supporting device having a telescoping rod (14, 20, 21) with brackets (18, 19) for adjusting lengths of the rod for mounting it on frames with different sizes.  See Figs. 1 and 3.  Outer walls of bath tubs, beds, and wheel chairs define the frames.
	The outer walls of the containers in Davies define the frames having different sizes.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the rod 2 in Davies a telescoping rod as taught by Weldon so that the modified rod 2 in Davies can be extended or retracted to a desired container size.
	Davies does not teach the mounting bracket having a downwardly extending main portion and a looped upper end extending over and around one of an upper side of the tank sidewall.
	Feder teaches mounting brackets (32, 34) having a downwardly extending main portion (38, 40) and a looped upper end (60, 64) extending over and around one of an upper side of a container sidewall for better securing the brackets to the container.  See Fig. 1. 
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use brackets having a main portion and looped end as taught by Feder in the salt bag splitter in Davies for better securing the brackets to the sidewalls of the tank.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davies (GB2,246,755) in view of Weldon (2014/0339381),  Feder (4,396,124), and Barr (3,724,721).
Regarding claim 18, Davies teaches a salt bag splitter cable of being used in combination with a water softener brine tank containing salt pellets, water or brine and humid air, the salt pellets being from a salt bag having a salt bag weight, said salt bag splitter used in combination with a water softener brine tank substantially as claimed except for the limitations in the bolded texts comprising: 
a) a brine tank 5 having a thin laterally flexible sidewall extending around a tank perimeter to form a tank interior that holds the salt pellets and water or brine in a lower interior portion and contains the humid air in an upper interior portion, said sidewall extending upwardly and having an open upper end with opposed sides and a tank width or diameter, said brine tank having a tank lid with a thin laterally flexible downwardly extending rim adapted to snuggly engage said upper end of said sidewall to form an air seal around said upper end of said tank perimeter to close said open upper end of said sidewall and prevent the escape of the humid air, said lid being removable to add the salt pellets from the salt bag; 
b) a salt bag splitter having a telescoping rod assembly 2 with first and second rods, first and second opposed rod ends and first and second mounting brackets (3, 4), each of said mounting bracket being connected to one of said opposed rod ends, said rod assembly and mounting brackets having an adjustable rod length, and said rod length being selectively fixable to a set rod length (Davies teaches the rod 2 being adjustable for fixing container with different sizes.  See page 2, para. 6), said salt bag splitter having a cutting blade (6, 7, 9, 10) attached to and extending upwardly from said rod assembly and positioned over said tank interior, each of said mounting brackets having a downwardly extending main portion and a looped upper end, each of said looped upper ends being secured over and around said upper end of said opposed sides of said tank sidewall; and, 
wherein said rod assembly is fixed at said set rod length equal to said width or diameter of said upper end of said tank sidewall to laterally stiffen said upper end of said tank sidewall and support the salt bag weight when said tank lid is removed, and wherein said rim of said lid snuggly engages said upper end of said sidewall and said looped upper ends of said mounting brackets to form said air seal around said upper end of said tank perimeter and mounting brackets to prevent the escape of the humid air from the brine tank when said lid is secured.
See Fig. 4.
Davies teach teaches the brackets members (3, 4) being adjustable in a direction along the length of the bar 2 for use with containers with different sizes. Davies does not teach the bar 2 being a telescoping bar for adjusting the brackets (3, 4).
	Weldon teaches a supporting device having a telescoping rod (14, 20, 21) with brackets (18, 19) for adjusting lengths of the rod for mounting it on frames with different sizes.  See Figs. 1 and 3.  Outer walls of bath tubs, beds, and wheel chairs define the frames.
	The outer walls of the containers in Davies define the frames having different sizes.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the rod 2 in Davies a telescoping rod as taught by Weldon so that the modified rod 2 in Davies can be extended or retracted to a desired container size.
	Davies does not teach the mounting bracket having a downwardly extending main portion and a looped upper end extending over and around one of an upper side of the tank sidewall.
	Feder teaches mounting brackets (32, 34) having a downwardly extending main portion (38, 40) and a looped upper end (60, 64) extending over and around one of an upper side of a container sidewall for better securing the brackets to the container.  See Fig. 1. 
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use brackets having a main portion and looped end as taught by Feder in the salt bag splitter in Davies for better securing the brackets to the sidewalls of the tank.
	Davies does not teach the tank having a lid.
	Barr teaches a salt bag splitter having a tank 12, a salt bag splitter, and a lid 12 covering the tank 12 when not in use.  See Fig. 1.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the salt bag splitter in Davies a lid for covering the tank as taught by Barr for safety purpose and for protecting the material inside the tank when not in use. When the lid is put over the tank, the lid  prevents the escape of the humid air from the brine tank
	Davies does not teach the material of the wall and the lid being a flexible material. To select a flexible material for the wall and the lid would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (GB2,246,755) in view of Weldon (2014/0339381) and Feder (4,396,124)  as applied to claim 1 above, and further in view of Rae (2016/0255981).
The modified salt bag splitter in Davies fails to explicitly teach each of the rod ends having an open interior, and each of the mounting brackets includes an inwardly extending receptor shaped to fit into the open interior of one of the rod ends in a fixed, non-rotatable manner wherein each of the receptors has a detent for longitudinally locking its the bracket to one of the rod ends. 
Rae teaches a rod assembly including a rod 16 with an open interior and a bracket assembly 11 with an inwardly extending receptor 13 and a ball plunger mechanism (12A). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rae into the modified salt bag splitter in Davies for providing a quick-change connector for ease of disassembling of the rod from the brackets.
Claims 1-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barr (3,724,721) in view of Weldon (2014/0339381) and Feder (4,396,124).
Regarding claim 1, Barr teaches a salt bag splitter substantially as claimed except for the limitations in the bolded texts comprising: 
a telescoping rod assembly with first and second rods (rod 19), first and second opposed rod ends and first and second mounting brackets 32, each of said mounting bracket being connected to one of said opposed rod ends, said rod assembly and mounting brackets having an adjustable rod length, and said rod length being selectively fixable to a set rod length; 
a cutting blade 23 attached to and extending upwardly from said rod assembly and positioned over the tank interior; 
each of said mounting brackets having a downwardly extending main portion and a looped upper end, each of said looped upper ends being secured over and around one of the upper end of the opposed sides of the tank sidewall, each of said main portions extending downwardly from its said looped upper end, and each of said main portions being adapted for securement to said rod assembly; andApplication No.: 17/357,793 
Inventors: Garrett and Jacob Lutzowwherein said rod assembly is fixed at said set rod length equal to the width or diameter of the upper end of the tank sidewall to laterally stiffen the upper end of the tank sidewall and support the salt bag weight when the tank lid is removed.
See Figs. 1-2.
	It is noted that the limitations of the tank and the lid are set up before the term “comprising”; therefore, they are not a part of the salt bag splitter.  
	Barr does not teach the bar 23 being a telescoping bar for adjusting the brackets 32.
	Weldon teaches a supporting device having a telescoping rod (14, 20, 21) with brackets (18, 19) for adjusting lengths of the rod for mounting it on frames with different sizes.  See Figs. 1 and 3.  Outer walls of bath tubs, beds, and wheel chairs define the frames.
	The outer walls of the containers in Barr define the frames having different sizes.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the rod 19 in Barr a telescoping rod as taught by Weldon so that the modified rod 19 in Barr can be extended or retracted to a desired container size.
	Barr does not teach the mounting bracket having a downwardly extending main portion and a looped upper end extending over and around one of an upper side of the tank sidewall.
	Feder teaches mounting brackets (32, 34) having a downwardly extending main portion (38, 40) and a looped upper end (60, 64) extending over and around one of an upper side of a container sidewall for better securing the brackets to the container.  See Fig. 1. 
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use brackets having a main portion and looped end as taught by Feder in the salt bag splitter in Barr for better securing the brackets to the sidewalls of the tank.
Regarding claim 2, the modified salt bag splitter in Barr teaches the rod assembly and mounting brackets capable to be combined with the upper end of the tank sidewall to form a platform to support the salt bag weight when the lid is removed.
Regarding claim 3, the modified salt bag splitter in Barr teaches that the salt bag can rest on one of the mounting brackets to hold the bracket against the upper end of the brine tank sidewall to prevent the blade and the rod assembly from rotating sideways when the bag drops down onto the blade since the weight of the salt bag will hold the bracket against the upper end of the tank sidewall.
Regarding claims 4-5, the modified salt bag splitter in Barr teaches the invention substantially as claimed except for the mounting brackets having a vertical height of about three inches and a width of about three inches and the slot with a slot depth of about one inch as presently claimed in claim 4 wherein the upper end of the brine tank sidewall has a thickness of about 1/16 to 1/8 inch, and the slots of the mounting brackets have a slot width of about 1/8 to 5/8 inch as presently claimed in claim 5. 
However, it would have been an obvious matter of design choice to modify the mounting brackets of the modified salt bag splitter in Barr to provide dimensions which provides optimum fitting for given brine tank dimensions. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Note that the modified salt bag splitter Barr is capable of preventing the blade and the rod assembly from rotating sideways when the salt bag engages the blade.
Regarding claims 6-8, the modified salt bag splitter in Barr teaches the air seal around the upper end of the hopper perimeter can be formed between the laterally flexible upper end of the hopper sidewall, the mounting brackets and the laterally flexible rim of the lid wherein the lid rim can snuggly engage the outside surface of the hopper sidewall, the looped upper end of the bracket has a downwardly extending external portion with inner and outer external surfaces, the inner external surface can be flush with the hopper sidewall, and the lid rim can be flush with the outer external surface wherein the lid rim can snuggly engage the inner surface of the hopper sidewall, and the main portion of the bracket can be flush with the inner surface of the hopper sidewall and the lid rim. Note that elements of the tank and tank lid are not parts of the claimed invention.
Regarding claim 9, the modified salt bag splitter in Barr teaches the upwardly extending blade remains entirely below the top of the looped upper end of the mounting brackets to space the blade from the lid when the lid is secured to the open upper end of the hopper.  See Fig. 1.
Regarding claims 13-14, the modified salt bag splitter in fails to explicitly teach each of the mounting brackets is a bracket-plate assembly, the bracket-plate assembly includes a mounting plate and the mounting bracket, the mounting plate is ridgedly secured one end of the rod assembly, and the mounting bracket is removably secured to the mounting plate as presently claimed in claim 13, wherein the mounting bracket and the mounting plate of the bracket-plate assembly have spaced apart holes aligned to receive bolts to removably join the mounting bracket and the mounting plate together as presently claimed in claim 14. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ spaced apart holes on the mounting bracket and a mounting plate with spaced apart holes to receive bolts on the modified Barr since the examiner takes Official Notice on the use of mounting bracket and mounting plate with holes to receive bolts as old and well known in the art for the purpose of removably connecting two elements together, Copeland and Lambe show examples.
Regarding claim 15, the modified salt bag splitter in Barr teaches the mounting brackets and the mounting plates of the bracket-plate assembly has straight configuration.
Regarding claim 16, the modified salt bag splitter in Barr teaches the mounting brackets are rigid and have a straight configuration, the sidewall of the brine tank has a circular configuration, each of the rigid mounting brackets can elastically deform the flexible sidewall to generate a deformation force that holds the mounting bracket against the upper end of the brine tank to prevent the blade and rod assembly from rotating sideways when the salt bag engages the blade (e.g., the modified Barr is capable of holding the mounting bracket against the upper end of the brine tank to prevent the blade and rod assembly).
Regarding claim 17, Barr teaches a salt bag splitter substantially as claimed except for the limitations in the bolded texts comprising: 
a rod assembly 19  having first and second opposed rod ends and first and second mounting brackets 32, each of said mounting bracket being connected to one of said opposed rod ends, said rod assembly and mounting brackets having a set rod length; 
a cutting blade 23 attached to and extending upwardly from said rod assembly and positioned over the tank interior; 
each of said mounting brackets having a downwardly extending main portion and a looped upper end, each of said looped upper ends being secured over and around the upper end of one of the opposed sides of the tank sidewall, each of said main portions extending downwardly from its said looped upper end, and each of said main portions being adapted for securement to said rod assembly; and, 
wherein said set rod length is equal to the width or diameter of the upper end of the tank sidewall to laterally stiffen the upper end of the tank sidewall and support the salt bag weight when the tank lid is removed.
See Figs. 1-2.
	It is noted that the limitations of the tank and the lid are set up before the term “comprising”; therefore, they are not a part of the salt bag splitter.  
	Barr does not teach the bar 23 being a telescoping bar for adjusting the brackets 32.
	Weldon teaches a supporting device having a telescoping rod (14, 20, 21) with brackets (18, 19) for adjusting lengths of the rod for mounting it on frames with different sizes.  See Figs. 1 and 3.  Outer walls of bath tubs, beds, and wheel chairs define the frames.
	The outer walls of the containers in Barr define the frames having different sizes.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the rod 19 in Barr a telescoping rod as taught by Weldon so that the modified rod 19 in Barr can be extended or retracted to a desired container size.
	Barr does not teach the mounting bracket having a downwardly extending main portion and a looped upper end extending over and around one of an upper side of the tank sidewall.
	Feder teaches mounting brackets (32, 34) having a downwardly extending main portion (38, 40) and a looped upper end (60, 64) extending over and around one of an upper side of a container sidewall for better securing the brackets to the container.  See Fig. 1. 
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use brackets having a main portion and looped end as taught by Feder in the salt bag splitter in Barr for better securing the brackets to the sidewalls of the tank.
Regarding claim 18, Barr teaches a salt bag splitter capable of being used in combination with a water softener brine tank containing salt pellets, water or brine and humid air, the salt pellets being from a salt bag having a salt bag weight, said salt bag splitter used in combination with a water softener brine tank substantially as claimed except for the limitations in the bolded texts comprising: 
a) a brine tank 12 having a thin laterally flexible sidewall extending around a tank perimeter to form a tank interior that holds the salt pellets and water or brine in a lower interior portion and contains the humid air in an upper interior portion, said sidewall extending upwardly and having an open upper end with opposed sides and a tank width or diameter, said brine tank having a tank lid 17 with a thin laterally flexible downwardly extending rim adapted to snuggly engage said upper end of said sidewall to form an air seal around said upper end of said tank perimeter to close said open upper end of said sidewall and prevent the escape of the humid air, said lid being removable to add the salt pellets from the salt bag; 
b) a salt bag splitter having a telescoping rod assembly 19 with first and second rods, first and second opposed rod ends and first and second mounting brackets 32, each of said mounting bracket being connected to one of said opposed rod ends, said rod assembly and mounting brackets having an adjustable rod length, and said rod length being selectively fixable to a set rod length, said salt bag splitter having a cutting blade 23 attached to and extending upwardly from said rod assembly and positioned over said tank interior, each of said mounting brackets having a downwardly extending main portion and a looped upper end, each of said looped upper ends being secured over and around said upper end of said opposed sides of said tank sidewall; and, 
wherein said rod assembly is fixed at said set rod length equal to said width or diameter of said upper end of said tank sidewall to laterally stiffen said upper end of said tank sidewall and support the salt bag weight when said tank lid is removed, and wherein said rim of said lid snuggly engages said upper end of said sidewall and said looped upper ends of said mounting brackets to form said air seal around said upper end of said tank perimeter and mounting brackets to prevent the escape of the humid air from the brine tank when said lid is secured.
See Fig. 4.
Barr does not teach the bar 23 being a telescoping bar for adjusting the brackets 32.
	Weldon teaches a supporting device having a telescoping rod (14, 20, 21) with brackets (18, 19) for adjusting lengths of the rod for mounting it on frames with different sizes.  See Figs. 1 and 3.  Outer walls of bath tubs, beds, and wheel chairs define the frames.
	The outer walls of the containers in Barr define the frames having different sizes.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the rod 19 in Barr a telescoping rod as taught by Weldon so that the modified rod 19 in Barr can be extended or retracted to a desired container size.
	Barr does not teach the mounting bracket having a downwardly extending main portion and a looped upper end extending over and around one of an upper side of the tank sidewall.
	Feder teaches mounting brackets (32, 42) having a downwardly extending main portion (38, 40) and a looped upper end (60, 64) extending over and around one of an upper side of a container sidewall for better securing the brackets to the container.  See Fig. 1. 
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use brackets having a main portion and looped end as taught by Feder in the salt bag splitter in Barr for better securing the brackets to the sidewalls of the tank.
Barr does not teach the material of the wall and the lid being a flexible material. To select a flexible material for the wall and the lid would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barr (3,724,721) in view of Weldon (2014/0339381) and Feder (4,396,124) as applied to claim 9 above, and further in view of Coleman (2018/0027764).
The modified salt bag splitter in Barr fails to explicitly teach the blade having a sheath. 
Coleman teaches a bag breaker with a guard member to prevent injury when not in use. See para. [0015].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a sheath as taught by Coleman to the modified salt bag splitter in Barr in order to prevent injury when not in use.
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the devices in Davies and Barr are not intended for use inside a resident home or an office building.  The Examiner agrees with the Applicant’s argument since the devices in Davies and Barr are not intended for use inside a resident home or an office building.  They are for use outdoor in the same manner as the invention. Furthermore, the structure of the bag splitters in Davies and Barr can be used indoor or outdoor.
The Applicant argues that the device in Coleman is not intended for use inside a resident home or an office building.  This argument is not persuasive.  The device in Coleman can be used indoor such as a food processing assembly or outdoor such as a fertilizer mixer.  Furthermore, Coleman is applied to teach the use of a cover for a blade for safety purpose.  The cover for the blade can be used indoor or outdoor.
The Applicant argues that Weldon and Rae  are not related to a salt bag splitter.  This argument is not persuasive.  The brackets and rods as taught by Weldon and Rae can be used in any application indoor or outdoor but not limited to beds, wheel chairs or windows.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U-shaped brackets of general interest are cited in form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724